Title: To James Madison from James Monroe, 9 February 1786
From: Monroe, James
To: Madison, James


Dear Sir
New York Feby. 9. 1786.
I have recd. yours of the day subsequent to the adjournment of the assembly. Since my last the subject of the impost has been taken up; a report made on it some time last year was recommitted & a report being brought in to the following effect viz: that it be earnestly recommended to the States of New York & Georgia, the only States who have fail’d in some degree or other to comply with the recommendation of the 18th. of April 1783., to take it into their immediate Consideration, especially that part wh. respects the impost, & to comply with the same—stating Further that the plans authoriz’d by the confideration have fail’d or are highly inexpedient, viz: requisitions, loans, or emissions of paper bills of credit. It implies a relinquishment of the supplementary funds, and admits the necessity of a further reference to the States & especially R I. to extend their powers upon that subject so as to come up to the recommendation—being taken up it was delay’d & protracted by its advocates, particularly Mr. Pinckney & ultimately (there being but 7. States present for it) postpon’d to take up a motion of his own, to the same effect, but in different language; this is now under consideration & will probably pass to day. This subject hath imploy[ed] Congress for several days, so that nothing else hath been before them since the arrival of Mr. Lee.
I have confer’d with Mr. Scott upon the subject of his lands upon the Mohawk river. I enclose you a draft of a patent in wh. he owns an undivided right to about 8000 acres. He wishes to sell — his terms are, in short payments, by wh. he means abt. one third immediately & the other two thirds in annual payments 20/. New York currency. I have heard that similar land may be obtain’d still cheaper, even of the same tract but of this I am not yet ascertain’d. I believe it will make no difference as to the quantity in the price. He has he says given orders to his agents to dispose of none untill I hear from you. If you are inclin’d to purchase & can spare the time I think you had better come here since perhaps you wod. be able to make a better bargain than any of yr. friends; he says he will have the land divided & sell if you prefer tracts ascertain’d; but I understand this wod. in case you had yr. election, raise a few shillings the price. If you shod. decli[ne] coming I need not inform you that you may command to any purpose you may please any service I can render you. In this instance you had better associate with me Colo. Grayson who will probably be here in a few days. Yr. affey.
Jas. Monroe
